

87 HR 4004 IH: No Student Exchanges with North Korean Schools Act
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4004IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Mrs. Lesko (for herself, Mr. Babin, Mr. DesJarlais, Mr. LaMalfa, and Mr. Rose) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit Federal funding for institutions of higher education that have partnerships with schools or other organizations funded by North Korea, and for other purposes.1.Short titleThis Act may be cited as the No Student Exchanges with North Korean Schools Act. 2.FindingsCongress finds the following:(1)The General Association of Korean Residents in Japan, also known as Chongryon, is an affiliated organization with the Government of the Democratic People’s Republic of North Korea, also known as North Korea.(2)Chongryon has a long history of assisting the North Korean Government, including operating a ferry that was suspected to have smuggled materials for the country’s illegal weapons programs.(3)Due to these actions, Chongryon is under surveillance from Japanese law enforcement agencies.(4)Chongryon and its members run numerous organizations and companies, including banks and educational institutions in various cities across Japan.(5)Chongryon operates over 100 educational institutions, including Korea University, located in Kodaira, Tokyo.(6)Korea University received funding directly from the North Korean government every year since 1957, including over 132.4 million yen in 2002.3.Prohibition on availability of funds for certain institutionsSection 105 of the Mutual Educational and Cultural Exchange Act of 1961 (Public Law 87–256; 22 U.S.C. 2455) is amended by adding at the end the following new subsection:(h)(1)No covered funds may be awarded to an institution of higher education that has an agreement in effect with an institution of higher education or other organization funded directly by the Government of the Democratic People’s Republic of North Korea.(2)In this subsection:(A)The term covered funds means Federal funds made available—(i)under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.); and(ii)for the J. William Fulbright Educational Exchange Program referred to in section 112.(B)The term institution of higher education has the meaning given that term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)..